In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00007-CR



    CHRISTOPHER HAYDEN ANDERSON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 115th District Court
                Upshur County, Texas
                Trial Court No. 19055




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                                     ORDER

            Appellant Christopher Hayden Anderson appeals from his conviction of family violence

assault. On July 25, 2022, Anderson’s court-appointed appellate counsel filed an Anders1 brief,

and on August 5, 2022, Anderson filed a pro se motion for access to the appellate record for

purposes of preparing a response to his counsel’s Anders brief. Anderson’s motion for access to

the appellate record is granted.             Under Kelly v. State,2 we are required to enter an order

specifying the procedure to be followed to ensure Anderson access to the record.

            On August 8, 2022, Anderson’s appointed counsel informed this Court that she mailed a

paper copy of the appellate record to Anderson. On August 10, 2022, this Court forwarded a

copy of the digitally recorded exhibits that were a part of Anderson’s appellate record to prison

officials at the Texas Department of Criminal Justice’s Beto Unit and, by copy of this order,

request that those officials afford Anderson a means of reviewing those exhibits. Allowing

fifteen days from the date of this order for the record to be delivered to Anderson and for him to

review the digitally recorded exhibits that are part of that record and giving Anderson thirty days

to prepare his pro se response, we hereby set September 26, 2022, as the deadline for Anderson

to file his pro se response to his counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT

DATE:               August 10, 2022


1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).
                                                          2